COBB, Judge.
Elmariah, plaintiff below, appeals the entry of summary final judgment in favor of appellee, defendant below, Orange Memorial Hospital Association, Inc., in this breach of employment contract action.1 Only one of the issues raised requires reversal.
Where the record discloses that genuine issues of material fact exist, summary judgment is precluded. Holl v. Talcott, 191 So.2d 40 (Fla.1966). The record here reveals a genuine issue of material fact— whether the contract was for a definite term of twelve months.
Accordingly, the judgment is reversed and the cause remanded.
REVERSED and REMANDED.
ORFINGER and UPCHURCH, JJ., concur.

. The trial court declined to rule on defendant’s motion to dismiss, stating that the motion was moot due to entry of summary final judgment. Therefore, we do not decide whether dismissal for failure to obey trial court orders would have been proper.